Case 1:17-cr-00548-PAC Document 455-8 Filed 02/24/21 Page 1 of 11




   EXHIBIT H
       Case 1:17-cr-00548-PAC Document 455-8 Filed 02/24/21 Page 2 of 11

5 – Presumption of Innocence: Guilty Until Proven Wealthy


   Presumption of Innocence: Guilty Until
             Proven Wealthy
"The defendant with means can afford to pay bail. He can afford to buy his freedom. But the
poorer defendant cannot pay the price. He languishes in jail weeks. months. and perhaps even
years before trial. He does not stay in jail because he is guilty. He does not stay in jail because
any sentence has been passed. He does not stay in jail because he is any more likely to nee before
trial. He stays in jail for one reason only—he stays in jail because he is poor."
—President Lyndon Johnson, at the signing of the Bail Reform Act of 1966.


Each year the U.S. imprisons more than half a million individuals who have never been
convicted of a crime, largely because they are unable to post bail. Can you even imagine Sitting
in prison simply because you aren't wealthy? How is this fair or just? How is this American?
Since pretrial release has a direct positive correlation with the probability of a successful trial
then wealth becomes a criterion of guilt or innocence and a direct factor in all criminal
proceedings. There is also a staggering divide in the available attorneys for the wealthy and the
poor. If you are rich then you can afford the top-notch O.J. representation. If not then you must
search for an attorney to represent you. Oh, are you detained pretrial? Good luck. You can't use
the not even a monitored version to research lawyers for your case. The internet is the most vital
resource available to you so of course they deny it. They don't want to give you any chance to
succeed—they block you at each and every possible step. If you can't afford an attorney then you
don't get a choice— the court randomly assigns a CJA or a public defender to your case. These
people can be hit-or-miss, but the private attorneys appointed by the courts are the absolute
worse. These are people trying to make it in private practice, but are failing; they are literally the
bottom of the barrel of attorneys who can't trick anyone to pay them so they must rely on the
courts to find them clients. While their peers and successful lawyers can get their own clients and
earn $250, $500, $1000+ per hour, these court-appointed attorneys can only earn ~$150 at most
per hour with a cap of $10,000 per case. Thus, they need to accept tons of cases to pay the bills.
But not just accept tons of clients—quickly resolve each and every case too. As you can see, the
incentive here is to accept the most cases as possible and work the least amount possible then
claim their $10,000 and move on to the next victim. These lawyers hate clients who want to go to
trial more than the federal prosecutor and will actively work against the interests of their own
clients to deliver them right to the prosecutor. Why waste the time and effort with a single client
when you can finish 15 cases in the same time? There is no real time to get to know you as a
person or interpersonal time. They don't visit you. They don't email you. They don't work on
your case or file motions unless you request them to do so. Honestly, you're better off working
on your own case in lieu of a court-appointed lawyer especially considering the time and effort

                                                  1
       Case 1:17-cr-00548-PAC Document 455-8 Filed 02/24/21 Page 3 of 11

5 – Presumption of Innocence: Guilty Until Proven Wealthy

put forth—They only "negotiate" your prison sentence. They work with the prosecutor and agree
to terms across different cases! That's right—your plea may have been used for another client to
plea to a lower charge or a lesser sentence. At the end of the day it's all about the plea deal.

Federal public defenders are less of a death sentence than court-appointed lawyers, but it
depends who you get. If you're lucky you'll find an attorney who took the job for public service
and actually wants to help people. Just kidding, that would be a unicorn. Public defenders are
overworked and take on many cases so they have much less time to designate to each client.
However, unlike court-appointed attorneys they are paid on salary and have much less financial
incentive to minimize time and performance on each client. But once again, the name of the
game is the plea deal.


How do they accomplish the plea? Through coercion, extortion, manipulation, and torture. It all
begins when the federal prosecutor seeks pretrial detention as they do with every defendant.
Why? Do they actually believe you're a danger to society? That no conditions exist to assure
public safety? Nope. Pretrial detention is nothing more than a tool to use at their disposal to
ensure victory in this brutal game. The government will finagle every tool that Congress grants
them to ensure you lose. This tactic of pretrial detention is their most powerful as detention
centers are literal torture chambers designed after Nazi prison camps for maximum psychological
impact. They slow roll your case as you are tortured in these hellholes. The depression and
hopeless despair gradually take you as their perfected psychological warfare breaks you. You
haven't seen your wife or kids or any family and the prosecutor may be offering 6,8,14 months.
Hell, they may tell you that you could get out with "time served" today. Either way, you'd rather
get to your sentenced place and away from this hell. For lesser crimes, you will almost always
serve the guideline time or more in pretrial detention before your case ever gets to trial.
Guideline time of 0-18 months and you can expect to sit in federal prison for 12-18+ months
before you even plead guilty. So, do you plead guilty and get to leave prison now or do you fight
and spend another year in prison and "win" your case? Do you actually win? Can the government
give you precious years of your life back? Remember, these demons always get their time from
you; You always lose even when you "win". OH, do you have a good, fightable case? Are you
innocent? Your choice is to spend another 9-12 months in pretrial detention fighting your case
and potentially take a worse plea deal or go to trial and get 3-5+ years if you lose—or— you
plead guilty and go home today or in 6 months? Which would you choose? Often, the best thing
is simply the knowledge of when you will be released as opposed to indefinite detention. The
federal government manipulates and holds you hostage, use your kids and family against you,
and downright play dirty to get their prison time. Literally all they care about is taking years of
someone's life. They know you're in prison and they've designed the torture so they prolong
every part of the criminal process until you break—Almost all do. 99%. The feds manipulate and
abuse the legal system to exert maximum pressure at any cost. The feds play DIRTY. There are
no rules—They do what they want. Sometimes they arrest and bring people in, but made a huge

                                                2
       Case 1:17-cr-00548-PAC Document 455-8 Filed 02/24/21 Page 4 of 11

5 – Presumption of Innocence: Guilty Until Proven Wealthy

mistake or were entirely wrong. Do they admit their mistake? Of course not. They prolong the
torture until someone breaks and rats out everyone else. Threats of 1 5, 20, 30 years in prison
will flip even the strongest people. They may even end up charging everyone from an entirely
different crime then they were originally accused—Each and every arrest ends in prosecution
one way or another no matter how many mistakes the FBI made; they will NEVER admit a
mistake and instead double-down on the coercion and torture tactics. They turn brother on
brother, and destroy bonds you thought were impenetrable. Everything is fair game, Do you
think you have civil liberties? Rights protected by the Constitution? LOL. You're in prison—
forgotten and discarded by society. There is no accountability here. You lost your humanity the
day your federal Judge declared you guilty and denied your bail. The "presumption of
innocence" is the biggest lie, the biggest misconception pandered by our government today.


You are not innocent until proven guilty. You do not have a right to a fair trial; hell you don't
even have a right to a trial anymore—this right has been robbed out from under you by plea
bargains. Mandatory minimums also force you to plead guilty because you can't afford the risk
of 10 years if you lose trial. If you actually compute probabilities the mathematics always points
to pleading guilty— It's the logical decision. For example, the expected value of blowing trial: (.
10 * 0) + (.9 * 10) = 9 years of prison. Of course, this assumes you don't serve any prison if you
win which isn't true—It also gives you a very conservative estimate of a 10% chance to win at
triaL The average prison time served before trial is 2-3 years. On the flip side a plea deal is a
guaranteed 4-5 years. So, 4 versus 9. Hmm. Even if you end up "winning" trial you still lose 3
years of your life—the government still sucks life out of you. A 4 year prison sentence could
likely result in 3 or 3 and a half years of prison time. So, what would you do? It should be
obvious— Innocent or not, you plead guilty. This was just one of millions of real world
examples where the innocent plead guilty out of fear of losing trial. This is incredibly common in
America: Innocent people incarcerated first then plead guilty to crimes they've never committed
just to avoid mandatory minimums and prolonged prison sentences. They plead guilty to get
OUT of prison.


It's this lethal combination of pretrial detention, mandatory minimums, and plea deals that result
in the innocent pleading guilty. This lethal combination could have been overcome with jury
nullification—this powerful check that the people have on Congress and the entire judiciary. For
example, if marijuana is illegal and a man is taken to trial for illegal possession of marijuana, the
people can declare him not guilty if they believe marijuana should be legal, or the sentencing is
too harsh, or he was treated poorly, or for any reason. They need not answer to anyone why or
how they found a person not guilty. Eventually, the prosecutor will stop bringing charges against
people for possession of marijuana and thus the people have successfully nullified a law that they
disagree. Similarly, if people knew a certain crime carried ridiculous mandatory minimums then
they would acquit. The government knows this so they prohibit telling the jury about mandatory

                                                 3
       Case 1:17-cr-00548-PAC Document 455-8 Filed 02/24/21 Page 5 of 11

5 – Presumption of Innocence: Guilty Until Proven Wealthy

minimums—They circumvent this powerful check that we, the people, have against tyranny and
oppression. If the jury is told the truth then it's declared a mistrial. The government's reasoning is
that the jury is only supposed to judge if a defendant is innocent or guilty and therefore don't
need to know anything about sentencing. However, mandatory minimums make a jury the judge,
jury, and executioner because their decision to find a verdict no longer entails the sole
connotation of innocence or guilt, but they also directly sentence the defendant too—but they are
forbidden from knowing what they've sentenced the defendant! Isn't this absurd? Let's walk
down this slippery slope a few more steps: What if the
mandatory minimum was 30 years or life? Isn't it critical that a jury know If they're killing a
man? Oh, but wait—the death sentence itself usually requires a separate jury decision to invoke
it so why not 30, 20, or 10 year mandatories too? These long sentences all have direct impacts
and destroy lives—Even more so than the death penalty. You can't have your cake and eat it too-
Mandatory minimums must be thrown out or made known to the juries whose guilty verdict
triggers the mandatory sentence.


What does your lawyer have to say about all of this? Your lawyer loves mandatories as it makes
their job much easier of convincing you to plead guilty. So they love it. But not all crimes carry
mandatory minimums—What then? Well, your lawyer is still heavily incentivized to deliver you
to your doom—they work for the government too. So, it's 3 vs. 1 : Prosecutor, defense attorney,
and judge all against you. Seriously, your own defense attorney will outright lie to your face.
They will threaten and scare you into accepting a plea deal. I have literally read emails and seen
paperwork from others where their lawyer lies to them and attempts to deceive them into
accepting a dummy plea deal. If a mandatory minimum is involved they will lie and distort the
minimum to scare you—I've seen an attorney tell her client that the mandatory minimum was 5
years, then it was 7 years, and then it was 10 years all to scare him into pleading guilty. When
there are no mandatory minimums then the attorney scares you with the statutory maximums for
each crime—These are always something like 20 or 30 years and entirely deprecated due to the
sentencing guidelines used by the courts today. Your guidelines may be only 2-3 years, but your
attorney will again deceive you and tell you that you could get 20 or 30 years if you go to trial
and lose—this is a lie. Your own attorney actively works against you and your interests. The
private attorneys appointed to the poor can only profit from federal cases by convincing all
clients to quickly accept plea deals. You're screwed. No one is on your side. Welcome to
American justice.


And so this is how every federal case goes: Arrest and arraignment. Lawyer assigned. You sit in
prison for 2 months while nothing happens. Then there's court where both sides briefly discuss
discovery. Another 2 months pass, You're ready to get out of the God-forsaken hellhole that is
pretrial detention at almost any cost. If you are one of a few to have no co-defendants on your
case then your lawyer will finally come to see you and bring you the plea deal from the

                                                  4
       Case 1:17-cr-00548-PAC Document 455-8 Filed 02/24/21 Page 6 of 11

5 – Presumption of Innocence: Guilty Until Proven Wealthy

prosecutor (No, your lawyer didn't negotiate anything). If you have many co-defendants then
they'll keep everyone in prison a full year to try to get people to rat and turn on each other before
they bring you a plea deal. The deal you are offered is a dummy deal. What is this "dummy plea
deal"? It simply states your charges and your guidelines and asks you to plead guilty and avoid
trial in exchange for an official bribe of a 3- point deduction called "Acceptance of
Responsibility"; Yup, there is an official bribe in all these coercive plea deals that offer you a 2-3
point deduction in your guidelines for pleading guilty.


Your dummy plea deal is non-binding and guarantees you nothing at all—the judge is absolutely
free to give you any sentence in or outside your guideline. It's literally the same as if you lost
trial besides the 3-point deduction. The catch here is by pleading guilty you give up your right to
trial, appeal, and all post-trial motions. You gain almost nothing by pleading guilty, but the
government gets everything— A guilty pleas years of your life as if you lost trial, AND no
appeals or challenges. Your lawyer lies to your face and tells you it's a great deal; your lawyer
inflates your mandatory minimums or deceives you with statutory maximums because they know
that you don't know how the system works or what's legal; They exploit your knowledge of the
system and trick you into signing the deal—they spent no time on your case and only brought
you the prosecutor's first deal which is always horrible. Your lawyer deceives, manipulates, and
scares you into accepting the deal. 95% of people fall victim to this corrupt, rigged system and
accept. Your lawyer makes money and goes home to his family that evening while you get the
shaft and return back to prison for 3 more months to await sentencing. You have just pled guilty
and given up all your Constitutional rights for the same guidelines you would receive if you lost
trial (minus the coercive bribe). That's it. Everyone wins except you.


Once you've done your time and you're "out", you're never really out. You are released on 2+
years of probation. You are always a target with the end goal arresting you on a violation and
throwing you back in prison. The government loves and profits from this. The prison industrial
complex is legal slavery and the government takes full advantage of leasing out its free and
cheap labor force. The 13th amendment still allows slavery for all those convicted of a crime.
After sentencing you are required to work full 8 hour days for 50 cents per day. The federal
government increases the budget for the FBI and the other federal law enforcement agencies
each year and so the prison population explodes. They contract out more prisons and lease more
slaves. It's a corrupt system designed to incarcerate and punish over rehabilitate. It's a system
financially incentivized to maximize cheap labor. It is legalized, profitable slavery. Once
convicted of that first felony, or rather, plead out, it's all downhill. Your life is over. You are a
reusable fuel to drive the prison industrial complex. As a convicted felon it's incredibly difficult
to find honest work. There is no forgiveness or compassion in America for convicts. Hell, you
may have been innocent of the crime and pled guilty just to get out of prison sooner, but now
you're a convicted felon. Your court-appointed attorney deceived you into accepting the plea, but

                                                  5
       Case 1:17-cr-00548-PAC Document 455-8 Filed 02/24/21 Page 7 of 11

5 – Presumption of Innocence: Guilty Until Proven Wealthy

little did you know the repercussions AFTER prison—there is no rehabilitation or assistance.
Many people relapse and return to crime and drug dealing because they have little alternative.
Construction is about all you can do. Your criminal record follows you forever and you are
continually punished for your crime. Not only is it difficult obtaining a job, but any future crimes
result in higher sentencing! You are punished for the rest of your life for a crime you may or may
not have committed years ago. So much for compassion, forgiveness, and rehabilitation. You pay
your price to society in prison, on probation, on your next charge, and every day until the day
you die.


The people who suffer the most from the prison industrial complex and the incentive to
incarcerate are the children and future generations. Convicting and sentencing fathers to 3, 4, 5,
10 years in prison destroys the family unit and only makes it that much harder for a poor, single
mother to raise the kids on her own. She is forced to take on multiple jobs to afford the bare
essentials such as food, housing, and clothing. She must then neglect her parental duties to the
children—attention, encouragement, help with school and homework. These kids grow up
deficient on love and nurturing—No father to instill and enforce morals and values. Mother
distracted ensunng her family isn't kicked to the curb, starving, and cold. Is it really a surprise
that people born and raised into these circumstances end up in prison too? It's a vicious cycle that
holds the poor in a persistent state of poverty and crime. These children are not given equal
opportunity—They begun life with a substantial roadblock that is all but impossible to overcome.
Poverty begets crime begets poverty begets crime. Now compare this childhood with my own-
Middle class with both parents who come from strong religious and family backgrounds. I grew
up with heavy Importance and encouragement for education. My likes and interests were
kindled. I was involved in every extracurricular from cub scouts to sports to band, theater,
technology clubs, and college prep groups. My family was not wealthy, but I had the richest
childhood and every opportunity for success. So, while my family was supporting me at
basketball games and band concerts the kid born into poverty with a father in prison was already
working a job or selling drugs to support his family.


The Feds combat the symptoms of poverty and inequality because this is so much easier than
combating the actual problem of poverty. Realistically, we should focus on helping the poor and
underprivileged. We should focus on compassion, forgiveness, and rehabilitation. Was America
not built on Christianity? Do we pride ourselves on religion and belief? Weren't forgiveness and
compassion core tenets taught by Jesus? Why is is that America has the highest rate of
incarceration in comparison with "Godless" Europe? Where is America's religious enthusiasm
when it comes to helping the poor and criminals? We must categorically disrupt this ruthless
mentality of "tough on crime" and super predators; Although perhaps well-intentioned, all these
programs have accomplished is further alienating the poor and increasing our prison populations.
The goal of the feds and the FBI should not be to arrest nor should the goal of the prosecutor to

                                                 6
       Case 1:17-cr-00548-PAC Document 455-8 Filed 02/24/21 Page 8 of 11

5 – Presumption of Innocence: Guilty Until Proven Wealthy

indict and incarcerate. The fact that the FBI and U.S. Attorneys strive for destruction and
decimation of human life and punishment to innocent children is abhorrent. Now, obviously, we
as a society should not tolerate or condone violence, murder, or other crimes involving victims.
We should seek justice and indemnification for the victims, but we should also seek fair justice
especially for non-violent, victimless crimes. We should try to keep families together and work
with convicted parents to help them return to society as rehabilitated, contributing members of
society. OR, here's an idea—maybe the answer isn't always incarcerating people and robbing
them of their precious years of life? We should recognize the handicap that those in poverty are
born with and seek to circumvent and prevent crime BEFORE it's committed. We need to focus
on education and specifically assistance to the children of single and poor families. Let's help all
children grow up with an equal footing in life, with an actual childhood where they can focus on
toys and innocent hopes and dreams instead of forced to grow up early and to provide and worry
for the family's well-being; this should NEVER be thi concern of children especially in this day
and age, in the wealthiest country in the world.


Not only does childhood poverty and parental incarceration directly lead to an early resignation
of education and the incredible loss of a real childhood in lieu of providing for the family, but the
Joss of a father to this flawed and unfair justice system also leads to the rejection of justice,
authenticity, authority, and respect for the law and police officers. What do you think are the
long-term psychological implications on a child who watches his father led away in chains and
incarcerated needlessly throughout his childhood for dealing drugs or some other nonviolent
crime with the goal of providing for the family? Does he respect society? Does he trust police
officers? Does he respect the law? These kids are corrupted and afflicted at an early age and
although they may still seem like ordinary kids, for many of them the damage has already been
done that will haunt and destroy them for the rest of their lives.


There are tons of stories about the corrupt justice system destroying lives, but I want to share just
two of millions:


27 years old. Forefathers fought for the north in the civil war to end slavery. Forefathers fought
and died for their country in the world wars. Forefathers fought to end the Jim Crow laws and
bring an end to segregation. After all this they are still not considered Americans. They still don't
have equal rights. His grandfather was born at the end of WWII with the baby boomer
generation. This man marched with Dr. Martin Luther King, Jr and fought for the Civil Rights
Act of 1964. Police brutality and mistreatment was common and the grandfather taught the father
about the atrocities and to be wary of the police. These following generations lose all respect for
the law and those who enforce it—it's unfair and illegitimate. The deep-seated mistrust for the
police grows into a loss of authenticity, authority, and legitimacy. The people refuse to accept the
biased segregation laws and therefore reject the entire legal system and all those who enforce it.
                                                 7
       Case 1:17-cr-00548-PAC Document 455-8 Filed 02/24/21 Page 9 of 11

5 – Presumption of Innocence: Guilty Until Proven Wealthy

This psychological fear and trepidation with the police takes root from this oppression— when
American law literally established racism. Today, after this man heard the stories from his father
and grandfather, after witnessing his father incarcerated with high mandatory minimums, after
witnessing this corrupt, malevolent justice system himself—he has zero respect for the law or the
police. He does not see them as legitimate peace keepers. There is still so much animosity and
distrust for the police today. He sees the police as a menace and would never call the police even
if in need. He lives in a world where he's on his own and has to protect himself and his family
and exact his own justice on others. I've only had a positive experience with the police in my life
and I do not believe there is racism and hate today that existed 70 years ago; however, the police
today, for better or worse, are still viewed negatively and need to overcome this tainted
reputation of oppression and abuse. The police officers before them DID beat, abuse, and murder
innocent people so unfortunately the new generation of police must engage in these communities
and change people's mindsets. Reform is paramount. Although the police are the face of the
justice system, it's actually the judges, prosecutors, and politicians who create this unfair system.
Perhaps once the people realize this and start executing the judges, prosecutors, and politicians in
cold blood then there will be change; no, obviously we hope it doesn't come to that. We need to
tackle this unjust system and attack it from where it originated—the illegal, immoral, and racial
targeting laws passed by Congress and upheld by the Supreme Court.

The most absurd, jaw-dropping incredulous story is that of a Nigerian citizen and his two co-
defendants. This man, we'll call Ben, is a good and honorable man. He spent his own money to
improve the lives of others in his country. He spent his time and money to build a well in his
village so people could access free, drinkable water. He alone spent money to build and now
maintain it. Ben did this With no expectation of payment or profitability. Ben works hard to run
his own business and provide for his wife and four small children. Ben always held America in
such high esteem and respect; he considered the United States a lawful utopja and a land of
opportumty.


As part of his mining and dredging business he traveled to Kenya to pickup payment. It was here
that the Kenyan authorities arrested him and two others on behalf of the United States. One of his
co-defendants was previously contacted directly by an undercover agent and asked about
drugs—It's common for the United States to engage in entrapment schemes where they directly
teach people, who were otherwise uninterested, in an illegal trade and then arrest them. It's a
great way for the United States federal law enforcement agencies like the DEA to spend their
exorbitant budgets. This man then sold one kilogram of heroin to the undercover agent that
trained him. The United States government and the United states government alone contacted
this man, a man Ben knew, to purchase drugs. Ben and the third co-defendant had no knowledge
of this, but were simply invited to dinner— imagine their surprise when they were arrested and
declared guilty by association. On behalf of the DEA and United States, the Kenyan government
beat and tortured these three men into handing over the pins to their phones. The Kenyan police

                                                 8
      Case 1:17-cr-00548-PAC Document 455-8 Filed 02/24/21 Page 10 of 11

5 – Presumption of Innocence: Guilty Until Proven Wealthy

pointed a gun at Ben's head and beat him senseless until he complied. the third co-defendant was
beaten so badly that he can no longer hear out of his left ear. The United States government then
used taxpayer money to fly these three individuals to New York City on a private jet, first
stopping in Monrovia, Liberia for refuel. While on Liberian soil, Ben requested asylum in
accordance with international law, but the feds refused to honor this treaty and denied his
request. On arrival in New York City they were immediately taken into custody and denied bail
based on flight risk—Almost every non-U.S. citizen, especially those extradited or kidnapped
from other countries, are denied bail and presumed guilty where they are forced to fight their
case from a foreign land in a foreign prison with no contacts, no resources, and sometimes
without knowing or speaking English.


The charge against Ben? Conspiracy to commit Narcotics Importation. Like all U.S.
thought crime, this crime also carried the same sentence as if it had actually been committed—10
years in prison. Concerned about his family that could not survive without him, he talked to his
U.S. provided lawyer and tried to convey his concern for his family and absolute ridiculousness
of the charges against him as well as the illegal and unconscionable way he was tortured and
kidnapped into this country. His lawyer did not care about his problems nor did she even read
about his case, but simply told him to plead guilty and take 5-10 years. Frustrated, he fired her
and started speaking with paid attorneys. These paid attorneys told him his entire case was bogus
and they could easily have it dismissed in a few months. Unfortunately, Ben could not afford the
tens of hundreds of thousands ofdollars for a paid attorney. He lived happily and comfortably in
Nigeria, but did not have this kind of money required by law for his freedom In Amenca. So, he
was assigned another lawyer. This new lawyer threatened him With 17 years In prison If he did
not plead guilty.


Ben thought America was free. He thought America was lawful. He thought America was a
utopia ripe with opportunity, but now he saw the terrible truth—there IS no justice in America.
The U.S. hypocritically parades around the world as a great nation of laws, democracy, and
opportunity, but in reality its justice system is broken and corrupt, its laws inhumane and
oppressive; it's a nation of tyranny where you are provided attorneys who work against you to
deliver the prosecutor plea deals and maximize the incarcerated slaves it exploits. Ben has now
been locked up for over 18 months with no right to a speedy trial, no right to effective counsel.
and no path to justice. When his youngest daughter talks to him on the phone and pleads with
him to come home, what can he say? When will he see his small children and family again? He's
detained indefinitely.


Ben's indictment? 2 pages without a shred of evidence. An alleged conspiracy by an African man
with no U.S. contacts and who had never done business with the U.S. or ever been to the U.S.


                                                9
      Case 1:17-cr-00548-PAC Document 455-8 Filed 02/24/21 Page 11 of 11

5 – Presumption of Innocence: Guilty Until Proven Wealthy

Abducted from his country that he loves, tortured, and now tortured again indefinitely in the
United States. Will he ever find justice or just sit in prison for years to come?


—John Galt




                                               10
